 



Exhibit 10.9
AMENDED AND RESTATED
CHANGE OF CONTROL SEVERANCE AGREEMENT
     This Amended and Restated Change of Control Severance Agreement (this
“Agreement”) between Newfield Exploration Company, a Delaware corporation (the
“Company”), and                                          (“Executive”) is made
and entered into effective as of July 26, 2007.
     WHEREAS, Executive is a key executive of the Company;
     WHEREAS, it is in the best interest of the Company and its stockholders if
key executives can approach material business development decisions objectively
and without concern for their personal situation;
     WHEREAS, the Company recognizes that the possibility of a Change of Control
(as defined below) of the Company may result in the early departure of key
executives to the detriment of the Company and its stockholders;
     WHEREAS, in order to help retain and motivate key management and to help
ensure continuity of key management, the Board of Directors of the Company (the
“Board”) authorized and directed the Company to enter into the initial version
of this Agreement (the “Initial Agreement”), which was effective as of May 3,
2007 (the “Effective Date”); and
     WHEREAS, Executive and the Company desire to amend this Agreement to bring
it into compliance with Section 409A of the Internal Revenue Code of 1986 and to
restate this Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive agree to
amend and restate the Initial Agreement as set forth herein.

  1.   Term of Agreement.

  A.   The term of this Agreement (the “Term”) shall commence on the Effective
Date and shall continue in effect through the second anniversary of the
Effective Date; provided, however, commencing on the first day following the
Effective Date and on each day thereafter, the Term of this Agreement shall
automatically be extended for one additional day unless the Board shall give
written notice to Executive that the Term shall cease to be so extended in which
event the Agreement shall terminate on the second anniversary of the date such
notice is given.     B.   Notwithstanding anything in this Agreement to the
contrary, if a Change of Control occurs during the Term of this Agreement, the
Term shall automatically be extended for the 24-month period following the date
of the Change of Control; provided, however, that in no event shall such
extension of the Term expire prior to the end of the 30-day period described in
Section 2E below, if applicable.

 



--------------------------------------------------------------------------------



 



  C.   Termination of this Agreement shall not alter or impair any rights of
Executive arising hereunder on or before such termination.

  2.   Certain Definitions.

  A.   “Bonus” shall mean an amount equal to one-half of the total of all cash
bonuses (whether paid or deferred) awarded to Executive by the Company with
respect to (i) the two most recent calendar years ending prior to Executive’s
termination of employment or (ii) if greater, the two most recent calendar years
ending prior to the Change of Control.     B.   “Cause” shall mean:

  (i)   the willful and continued failure by Executive to substantially perform
Executive’s duties with the Company (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness);     (ii)  
Executive’s conviction of or plea of nolo contendre to a felony or a misdemeanor
involving moral turpitude;     (iii)   Executive willfully engages in gross
misconduct materially and demonstrably injurious to the Company;     (iv)  
Executive’s material violation of any material policy of the Company; or     (v)
  Executive’s having been the subject of any order, judicial or administrative,
obtained or issued by the Securities and Exchange Commission, for any securities
violation involving fraud.

For purposes of clause (i) of this definition, no act, or failure to act, on
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by Executive not in good faith and without reasonable belief that Executive’s
act, or failure to act, was in the best interest of the Company. The
determination of whether Cause exists must be made by a resolution duly adopted
by the affirmative vote of a majority of the entire membership of the Board at a
meeting of the Board that was called for the purpose of considering such
termination (after 10 days’ notice to Executive and an opportunity for
Executive, together with Executive’s counsel, to be heard before the Board and,
if possible, to cure the breach that was the alleged basis for Cause prior to
the meeting of the Board) finding that, in the good faith opinion of the Board,
Executive was guilty of conduct constituting Cause and specifying the
particulars thereof in detail.

2



--------------------------------------------------------------------------------



 



  C.   “Change of Control” shall mean the occurrence of any of the following:

  (i)   the Company is not the surviving Person (as such term is defined below)
in any merger, consolidation or other reorganization (or survives only as a
subsidiary of another Person);     (ii)   the consummation of a merger or
consolidation of the Company with another Person pursuant to which less than 50%
of the outstanding voting securities of the surviving or resulting corporation
are issued in respect of the capital stock of the Company;     (iii)   the
Company sells, leases or exchanges all or substantially all of its assets to any
other Person;     (iv)   the Company is to be dissolved and liquidated;     (v)
  any Person, including a “group” as contemplated by Section13(d)(3) of the
Securities Exchange Act of 1934, acquires or gains ownership or control
(including the power to vote) of more than 50% of the outstanding shares of the
Company’s voting stock (based upon voting power); or     (vi)   as a result of
or in connection with a contested election of directors, the Persons who were
directors of the Company before such election cease to constitute a majority of
the Board.

Notwithstanding the foregoing, the definition of “Change of Control” shall not
include (a) any merger, consolidation, reorganization, sale, lease, exchange, or
similar transaction involving solely the Company and one or more Persons that
were wholly owned, directly or indirectly, by the Company immediately prior to
such event or (b) any event that is not a “change in control” for purposes of
Section 409A of the Code. For purposes of this definition, “Person” shall mean
any individual, partnership, corporation, limited liability company, trust,
incorporated or unincorporated organization or association or other legal entity
of any kind.

  D.   “Code” shall mean the Internal Revenue Code of 1986, as amended.     E.  
“Good Reason” shall mean:

  (i)   a material reduction in Executive’s authority, duties, titles, status or
responsibilities from those in effect immediately prior to the Change of Control
or the assignment to Executive of duties or responsibilities inconsistent in any
material respect from those of Executive in effect immediately prior to the
Change of Control;

3



--------------------------------------------------------------------------------



 



  (ii)   any reduction in Executive’s annual rate of base salary;     (iii)  
any failure by the Company to provide Executive with a combined total of annual
base salary and annual bonus compensation at a level at least equal to the
combined total of Executive’s annual rate of base salary with the Company in
effect immediately prior to the Change of Control and one-half of the total of
all cash bonuses (whether paid or deferred) awarded to Executive by the Company
with respect to the two most recent calendar years ending prior to the Change of
Control, with a failure being deemed to have occurred in the event that payments
are made to Executive in a form other than cash, base salary is deferred at
other than Executive’s election, bonus compensation is not awarded within two
and one-half months following the end of the calendar year to which it relates,
bonus compensation is deferred at other than Executive’s election at a rate in
excess of the average ratio of deferred bonuses to currently paid bonuses
awarded to Executive with respect to the two most recent calendar years ending
prior to the Change of Control, or bonus compensation is deferred at other than
Executive’s election in a manner that is not substantially similar in terms of
Executive’s vested rights and timing of payments to the manner in which deferred
bonuses were awarded to Executive with respect to the two most recent calendar
years ending prior to the Change of Control;     (iv)   the Company fails to
obtain a written agreement from any successor or assigns of the Company to
assume and perform this Agreement as provided in Section 6 hereof; or     (v)  
the relocation of the Company’s principal executive offices by more than 50
miles from where such offices were located immediately prior to the Change of
Control or Executive is based at any office other than the principal executive
offices of the Company, except for travel reasonably required in the performance
of Executive’s duties and reasonably consistent with Executive’s travel prior to
the Change of Control.

Unless Executive terminates his employment upon or within 30 days following the
later of an act or omission to act by the Company constituting a Good Reason
hereunder, Executive’s continued employment thereafter shall constitute
Executive’s consent to, and a waiver of Executive’s rights with respect to, such
act or failure to act. Executive’s right to terminate Executive’s employment for
Good Reason shall not be affected by Executive’s incapacity due to physical or
mental illness. Executive’s determination that an act or failure to act
constitutes Good Reason shall be presumed to be valid unless such determination
is deemed

4



--------------------------------------------------------------------------------



 



by an arbitrator to be unreasonable and not to have been made in good faith by
Executive.

  F.   “Protected Period” shall mean the 24-month period beginning on the
effective date of a Change of Control; provided, however, that in no event shall
such period expire prior to the end of the 30-day period described in Section 2E
above, if applicable.     G.   “Release” shall mean a comprehensive release and
waiver agreement in substantially the same form as that attached hereto as
Exhibit A.     H.   “Separation from Service” shall mean a “separation from
service” within the meaning of Section 409A(a)(2)(A)(i) of the Code.     I.  
“Termination Base Salary” shall mean Executive’s annual base salary with the
Company at the rate in effect immediately prior to the Change of Control or, if
a greater amount, Executive’s annual base salary at the rate in effect at any
time thereafter.

     Change of Control Severance Benefits

  3.   Severance Benefits. If (a) Executive terminates his employment with the
Company during the Protected Period for a Good Reason event or (b) the Company
terminates Executive’s employment during the Protected Period other than (i) for
Cause or (ii) due to Executive’s inability to perform the primary duties of his
position for at least 180 consecutive days due to a physical or mental
impairment and (c) as a result of such termination of employment Executive has a
Separation from Service, Executive shall receive the following compensation and
benefits from the Company, provided that, in the cases of Section 3A, 3C and 3D,
Executive executes and does not revoke the Release:

  A.   On the date that is six months after the date Executive has a Separation
from Service with the Company or on the next business day if such date is not a
business day, the Company shall pay to Executive in a lump sum, in cash, an
amount equal to two times the sum of Executive’s (i) Termination Base Salary and
(ii) Bonus.     B.   Except to the extent specifically set forth in a grant
agreement under any employee stock incentive plan of the Company, as of the date
of Executive’s termination of employment (i) all restricted shares of Company
stock of Executive (whether granted before or after the Effective Date) shall
become 100% vested and all restrictions thereon shall lapse and the Company
shall promptly deliver to Executive unrestricted shares of Company stock,
(ii) all restricted stock units of Executive (whether granted before or after
the Effective Date) shall become 100% vested and all restrictions thereon shall
lapse and the Company shall settle such units in the manner provided in the
applicable grant agreement and (iii) each then outstanding Company stock option
of Executive (whether granted

5



--------------------------------------------------------------------------------



 



      before or after the Effective Date) shall become 100% exercisable;
provided, however, that settlement of restricted stock units as contemplated by
clause (ii) above shall not be made prior to the date that is six months after
the date Executive has a Separation from Service with the Company or on the next
business day if such date is not a business day.     C.   For the six month
period following the date on which Executive has a Separation from Service, the
Company shall reimburse Executive for (1) if Executive or Executive’s dependents
are eligible for and elect continued health coverage under a group health plan
of the Company or an affiliate which is provided to satisfy the requirements of
Section 4980B of the Code (“COBRA Coverage”), the actual premium charged to
Executive or Executive’s dependents for such COBRA Coverage or (2) if Executive
is eligible to retire and receive retiree medical coverage, the actual premium
charged to Executive for such retiree medical coverage for Executive and each of
Executive’s dependents eligible for such retiree medical coverage. Such
reimbursements (which shall be taxable income to Executive) shall be paid to
Executive directly or to the applicable group health plan, as determined by the
Company, on or as soon as practicable after each due date for each COBRA
Coverage premium or retiree medical premium. On the date that is six months
after the date Executive has a Separation from Service as described in this
Section 3 or on the next business day if such date is not a business day, the
Company shall pay to Executive in a lump sum, in cash, the sum of (1) an amount
such that after payment of all applicable income taxes, Executive retains an
amount equal to eighteen times the amount of the applicable COBRA Coverage
premium for such Executive on such date and (2) an amount such that Executive
shall, after payment of all income taxes owed by Executive, retain an amount
sufficient to pay all income taxes owed on the reimbursements for COBRA Coverage
premiums or retiree medical premiums paid during the six month period following
the date on which Executive has a Separation from Service.     D.   Throughout
the period of 24 months beginning on the date Executive has a Separation from
Service with the Company or until Executive begins other full-time employment
with a new employer, whichever occurs first, Executive shall be entitled to
receive ongoing outplacement services, paid by the Company up to an aggregate
cost not in excess of $30,000, with a nationally prominent executive
outplacement service firm selected by the Company and reasonably acceptable to
Executive.     For the final calendar year containing the Protected Period, in
the event that the Company fails to award Executive prorated bonus compensation
with respect to the portion of such calendar year prior to the expiration of the
Protected Period in a manner that does not constitute a failure under
Section 2E(iii), such failure shall be deemed to be an event that constitutes
Good Reason and, if Executive

6



--------------------------------------------------------------------------------



 



terminates his employment upon or within 30 days following such failure, then
such termination shall be deemed to be a termination of employment by Executive
for Good Reason occurring during the Protected Period and Executive’s rights to
benefits hereunder with respect to such termination shall be deemed to have
arisen prior to the expiration of the Term.
The Company may withhold from any amounts or benefits payable under this
Agreement all such taxes as it shall be required to withhold pursuant to any
applicable law or regulation.
Any payment not timely made by the Company under this Agreement shall bear
interest at the highest nonusurious rate permitted by applicable law.

  4.   Parachute Tax Gross Up.

If any payment made, or benefit provided, to or on behalf of Executive pursuant
to this Agreement or otherwise (“Payments”) results in Executive being subject
to the excise tax imposed by Section 4999 of the Code (or any successor or
similar provision) (“Excise Tax”), the Company shall, on the date that is six
months after the date Executive has a Separation from Service with the Company,
or on the next business day if such date is not a business day, pay Executive an
additional amount in cash (the “Additional Payment”) such that after payment by
Executive of all taxes, including, without limitation, any income taxes and
Excise Tax imposed on the Additional Payment, Executive retains an amount of the
Additional Payment equal to the Excise Tax imposed on the Payments. Such
determinations shall be made by the Company’s independent certified public
accountants.

  5.   No Mitigation.

Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise nor, except as
provided in Sections 3C and 3D, shall the amount of any payment or benefit
provided for in this Agreement be reduced as the result of employment by another
employer or self-employment, by offset against any amount claimed to be owed by
Executive to the Company or otherwise, except that any severance payments or
benefits that Executive is entitled to receive pursuant to a Company severance
plan or program for employees in general shall reduce the amount of payments and
benefits otherwise payable or to be provided to Executive under this Agreement.

  6.   Successor Agreement.

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly in writing on or prior to the
effective date of such succession and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if

7



--------------------------------------------------------------------------------



 



no succession had taken place. Failure of the successor to so assume as provided
herein shall constitute a breach of this Agreement and entitle Executive to the
payments and benefits hereunder as if triggered by a termination of Executive by
the Company other than for Cause on the date of such succession.

  7.   Indemnity.

In any situation where under applicable law the Company has the power to
indemnify, advance expenses to and defend Executive in respect of any judgments,
fines, settlements, loss, cost or expense (including attorneys fees) of any
nature related to or arising out of Executive’s activities as an agent,
employee, officer or director of the Company or in any other capacity on behalf
of or at the request of the Company, then the Company shall promptly on written
request, fully indemnify Executive, advance expenses (including attorney’s fees)
to Executive and defend Executive to the fullest extent permitted by applicable
law, including but not limited to making such findings and determinations and
taking any and all such actions as the Company may, under applicable law, be
permitted to have the discretion to take so as to effectuate such
indemnification, advancement or defense. Such agreement by the Company shall not
be deemed to impair any other obligation of the Company respecting Executive’s
indemnification or defense otherwise arising out of this or any other agreement
or promise of the Company under any statute.

  8.   Notices.

All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed, in either case, to the
Company’s headquarters or to such other address as either party shall have
furnished to the other in writing in accordance herewith. Notices and
communications shall be effective when actually received by the addressee.

  9.   Arbitration.

Any dispute about the validity, interpretation, effect or alleged violation of
this Agreement (an “arbitrable dispute”) must be submitted to confidential
arbitration in Houston, Texas. Arbitration shall take place before an
experienced employment arbitrator licensed to practice law in such state and
selected in accordance with the Model Employment Arbitration Procedures of the
American Arbitration Association. Arbitration shall be the exclusive remedy of
any arbitrable dispute. The Company shall bear all fees, costs and expenses of
arbitration, including its own, those of the arbitrator and those of Executive
unless the arbitrator provides otherwise with respect to the fees, costs and
expenses of Executive; in no event shall Executive be chargeable with the fees,
costs and expenses of the Company or the arbitrator. Should any party to this
Agreement pursue any arbitrable dispute by any method other than arbitration,
the other party shall be entitled to recover from the party initiating the use
of such method all

8



--------------------------------------------------------------------------------



 



damages, costs, expenses and attorneys’ fees incurred as a result of the use of
such method. Notwithstanding anything herein to the contrary, nothing in this
Agreement shall purport to waive or in any way limit the right of any party to
seek to enforce any judgment or decision on an arbitrable dispute in a court of
competent jurisdiction. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts in Houston, Texas, for the purposes
of any proceeding arising out of this Agreement.

  10.   Governing Law.

This Agreement will be governed by and construed in accordance with the laws of
the State of Texas without regard to conflicts of law principles.

  11.   Entire Agreement.

This Agreement is an integration of the parties’ agreement and no agreement or
representatives, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.

  12.   Severability.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

  13.   Amendment and Waivers.

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by
Executive and such member of the Board as may be specifically authorized by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or in compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

  14.   Delay of Payments Under Certain Circumstances.

To the extent permitted by Section 409A of the Code, the Company, in its
discretion, may delay payment to a date after the payment date designated in
Section 3 or 4 if:

  A.   such payment will be made as soon as practicable after the date specified
in paragraph 3 or 4 and in any event within the same calendar year or, if later,
by the fifteenth day of the third calendar month following the date specified in
paragraph 3 or 4; or

9



--------------------------------------------------------------------------------



 



  B.   the Company reasonably anticipates that the making of the payment will
violate federal securities laws or other applicable law; provided that the
delayed payment is made at the earliest date at which the Company reasonably
anticipates that the making of the payment will not cause such violation.

  15.   Compliance with Section 409A. The Company and Executive intend that this
Agreement by its terms and in operation meet the requirements of Section 409A of
the Code so that compensation deferred under this Agreement (and applicable
investment earnings) shall not be subject to tax under Section 409A of the Code.
Any ambiguities in this Agreement shall be construed to effect this intent. If
any provision of this Agreement is found to be in violation of Section 409A of
the Code, then such provision shall be deemed to be modified or restricted to
the extent and in the manner necessary to render such provision in conformity
with Section 409A of the Code, or shall be deemed excised from this Agreement,
and this Agreement shall be construed and enforced to the maximum extent
permitted by Section 409A of the Code as if such provision had been originally
incorporated in this Agreement as so modified or restricted, or as if such
provision had not been originally incorporated in this Agreement, as the case
may be.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
effective as of the date first written above.

                  NEWFIELD EXPLORATION COMPANY    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                EXECUTIVE    
 
                     

11



--------------------------------------------------------------------------------



 



EXHIBIT A
AGREEMENT AND RELEASE
     THIS AGREEMENT AND RELEASE is by and between
[                                        ] (“Executive”) and Newfield
Exploration Company (“Newfield”), a Delaware corporation, having its principal
place of business in Houston, Texas.
WITNESSETH:
1.      Termination. Executive’s employment with Newfield will be terminated
effective                     ,                                        .
Executive acknowledges and agrees that he has no authority to act for, and will
not act for, Newfield in any capacity on or after the date on which he is
terminated. Executive may not execute this Agreement and Release until on or
after the date on which Executive’s employment is terminated.
2.      Consideration. Within 10 business days after Executive signs and returns
this Agreement and Release, Newfield will provide Executive with the severance
payment set forth in Section 3 of that certain Amended and Restated Change of
Control Severance Agreement entered into between Executive and Newfield (the
“Severance Agreement”) which is attached hereto and made a part of this
Agreement and Release for all purposes. This Agreement and Release is entered
into by Executive in return for Newfield’s promises herein and in the Severance
Agreement to provide the severance payment and other benefits to Executive as
provided in the Severance Agreement, which Executive acknowledges and agrees to
be good and sufficient consideration to which Executive is not otherwise
entitled.
3.      Prior Rights and Obligations. Except as herein set forth, this Agreement
and Release extinguishes all rights, if any, which Executive may have, and
obligations, if any, Newfield may have, contractual or otherwise, relating to
the employment or termination of employment of Executive with Newfield or any of
the other Newfield Parties (as defined in Paragraph 7 below) including without
limitation, all rights or benefits he may have under any employment contract,
incentive compensation plan, bonus plan or stock option plan with any Newfield
Party.
4.      Company Assets. Executive hereby represents and warrants that he has no
claim or right, title or interest in any property designated on any Newfield
Party’s books as property or assets of any of the Newfield Parties. Promptly
after the effective date of his resignation, Executive shall deliver to Newfield
any such property in his possession or control, including, if applicable and
without limitation, his personal computer, cellular telephone, keys and credit
cards furnished by any Newfield Party for his use.
5.      Proprietary and Confidential Information. Executive agrees and
acknowledges that the Newfield Parties have developed and own valuable
“Proprietary and Confidential Information” which constitutes valuable and unique
property including, without limitation, concepts, ideas, plans, strategies,
analyses, surveys, and proprietary information related to the past, present or
anticipated business of the various Newfield Parties. Except as may be required
by law, Executive agrees that he will not at any time

A-1



--------------------------------------------------------------------------------



 



disclose to others, permit to be disclosed, use, permit to be used, copy or
permit to be copied, any such Proprietary and Confidential Information (whether
or not developed by Executive) without Newfield’s prior written consent. Except
as may be required by law, Executive further agrees to maintain in confidence
any Proprietary and Confidential Information of third parties received or of
which he has knowledge as a result of his employment with Newfield or any
Newfield Party.
6.      Cooperation. Executive shall cooperate with the Newfield Parties to the
extent reasonably required in all matters relating to his employment or the
winding up of his pending work on behalf of any Newfield Party and the orderly
transfer of any such pending work as designated by Newfield. This obligation of
cooperation shall continue indefinitely subject to Executive’s reasonable
availability and shall include, without limitation, assisting Newfield and its
counsel in preparing and defending against any claims which may be brought
against Newfield or any Newfield Party or responding to any inquiry by any
governmental agency or stock exchange. Newfield’s requests for Executive’s
cooperation as may be required from time to time shall be as commercially
reasonable and Executive agrees that he shall be commercially reasonable in
providing such cooperation, taking into account the needs of the Newfield
Parties and the position he may have with another employer at the time such
cooperation is required. Executive shall take such further action and execute
such further documents as may be reasonably necessary or appropriate in order to
carry out the provisions and purposes of this Agreement and Release.
7.      Newfield Parties. Executive agrees that Newfield, its parent, sister,
affiliated and subsidiary companies, past and present, and their respective
employees, officers, directors, stockholders, agents, representatives, partners,
predecessors and successors, past or present, and all benefit plans sponsored by
any of them, past or present, shall be defined collectively, including Newfield,
as the “Newfield Parties” and each of them, corporate or individual,
individually as a “Newfield Party.”
8.      Executive’s Warranty and Representation. Executive represents, warrants
and agrees that he has not filed any claims, appeals, complaints, charges or
lawsuits against any of the Newfield Parties with any governmental agency or
court. Executive also represents, warrants and agrees that, except as prohibited
by law, he will not file or permit to be filed or accept benefit from any claim,
complaint or petition filed with any court by him or on his behalf at any time
hereafter; provided, however, this shall not limit Executive from filing a
Demand for Arbitration for the sole purpose of enforcing his rights under this
Agreement and Release. Further, Executive represents and warrants that no other
person or entity has any interest or assignment of any claims or causes of
action, if any, he may have against any Newfield Party, which have been
satisfied fully by this Agreement and Release and which he now releases in their
entirety, and that he has not sold, assigned, transferred, conveyed or otherwise
disposed of any of the claims, demands, obligations, or causes of action
referred to in this Agreement and Release, and that he has the sole right and
exclusive authority to execute this Agreement and Release and receive the
consideration provided.

A-2



--------------------------------------------------------------------------------



 



9.      Release. Executive agrees to release, acquit and discharge and does
hereby release, acquit and discharge the Newfield Parties, individually and
collectively, from any and all claims and from any and all causes of action
against any of the Newfield Parties, of any kind or character, whether now known
or not known, he may have against any such Newfield Party including, but not
limited to, any claim for salary, benefits, expenses, costs, damages,
compensation, remuneration or wages; and all claims or causes of action arising
from his employment, termination of employment, or any alleged discriminatory
employment practices, including but not limited to any and all claims or causes
of action arising under the Age Discrimination in Employment Act, as amended, 29
U.S.C. § 621 et seq, Title VII of the Civil Rights Act of 1964, as amended, the
Americans With Disabilities Act, 42 U.S.C. § 1981, the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the Texas Commission on
Human Rights Act, and any other federal, state or local laws, whether statutory
or common, contract or tort. This release also applies to any claims brought by
any person or agency or class action under which Executive may have a right or
benefit.
10.      No Admissions. Executive expressly understands and agrees that the
terms of this Agreement and Release are contractual and not merely recitals and
that this Agreement and Release does not constitute evidence of unlawful conduct
or wrongdoing by Newfield. By his execution of this Agreement and Release,
Executive acknowledges and agrees that (i) he knows of no act, event, or
omission by any Newfield Party which is unlawful or violates any law,
governmental rule or regulation, or any rule or regulation of any stock
exchange, (ii) he has not committed, during his employment with Newfield or any
Newfield Party, any act which is unlawful or which violates any governmental
rule or regulation or any rule or regulation of any stock exchange, (iii) he has
not requested any Newfield Party to commit any unlawful act or violate any
governmental rule or regulation or any rule or regulation of any stock exchange,
and (iv) neither he nor any other person employed by or contracting with any
Newfield Party has been subjected to any adverse action because any such person
refused to commit any unlawful act or violate any governmental rule or
regulation or any rule or regulation of any stock exchange.
11.      Enforcement of Agreement and Release. No waiver or non-action with
respect to any breach by the other party of any provision of this Agreement and
Release, nor the waiver or non-action with respect to any breach of the
provisions of similar agreements with other employees shall be construed to be a
waiver of any succeeding breach of such provision, or as a waiver of the
provision itself. Should any provisions hereof be held to be invalid or wholly
or partially unenforceable, such provisions shall be revised and reduced in
scope so as to be valid and enforceable.
12.      Choice of Law. This Agreement and Release shall be governed by and
construed and enforced, in all respects, in accordance with the law of the State
of Texas without regard to the principles of conflict of law except as preempted
by federal law.
13.      Merger. This Agreement and Release supersedes, replaces and merges all
previous agreements and discussions relating to the same or similar subject
matters between Executive and Newfield and constitutes the entire agreement
between Executive

A-3



--------------------------------------------------------------------------------



 



and Newfield with respect to the subject matter of this Agreement and Release.
This Agreement and Release may not be changed or terminated orally, and no
change, termination or waiver of this Agreement and Release or any of the
provisions herein contained shall be binding unless made in writing and signed
by all parties, and in the case of Newfield, by an authorized officer.
14.      No Derogatory Comments. Except as required by judicial process or
governmental rule or regulation, Executive shall refrain from making public or
private comments relating to any Newfield Party which are derogatory or which
may tend to injure any such party in such party’s business, public or private
affairs.
15.      Confidentiality. Executive agrees that he will not disclose the terms
of this Agreement and Release or the consideration received from Newfield to any
other person, except his attorney or financial advisors and only on the
condition that they keep such information strictly confidential; provided,
however, that the foregoing obligation of confidence shall not apply to
information that is required to be disclosed by any applicable law, rule or
regulation of any governmental authority.
16.      Rights Under the Older Worker Benefit Protection Act and the Age
Discrimination and Employment Act. Executive acknowledges and agrees:
     16.1 that he has at least forty-five days to review this Agreement and
Release, along with the demographic information attached hereto as Attachment 1;
     16.2 that he has been advised in writing to consult with an attorney
regarding the terms of this Agreement and Release prior to executing this
Agreement and Release;
     16.3 that, if he executes this Agreement and Release, he has seven days
following the execution of this Agreement and Release to revoke this Agreement
and Release, by submitting, in writing, notice of such revocation to Newfield;
     16.4 that this Agreement and Release shall not become effective or
enforceable until the revocation period has expired;
     16.5 that he does not, by the terms of this Agreement and Release, waive
claims or rights that may arise after the date he executes this Agreement and
Release;
     16.6 that he is receiving, pursuant to this Agreement and Release,
consideration in addition to anything of value to which he is already entitled;
and
     16.7 that this Agreement and Release is written in such a manner that he
understands his rights and obligations.
17.      Agreement and Release Voluntary. Executive acknowledges and agrees that
he has carefully read this Agreement and Release and understands that it is a
release of all claims, known and unknown, past or present including all claims
under the Age Discrimination in Employment Act. He further agrees that he has
entered into this Agreement and Release for the above stated consideration. He
warrants that he is fully

A-4



--------------------------------------------------------------------------------



 



competent to execute this Agreement and Release which he understands to be
contractual. He further acknowledges that he executes this Agreement and Release
of his own free will, after having a reasonable period of time to review, study
and deliberate regarding its meaning and effect, and after being advised to
consult an attorney, and without reliance on any representation of any kind or
character not expressly set forth herein. Finally, he executes this Agreement
and Release fully knowing its effect and voluntarily for the consideration
stated above.
18.     Notices.  Any notices required or permitted to be given under this
Agreement and Release shall be properly made if delivered in the case of
Newfield to:
Newfield Exploration Company
363 N. Sam Houston Parkway East, Suite 2020
Houston, Texas 77060
Attention: Employee Relations, Personal and Confidential
and in the case of Executive to:
                                                            
                                                            
                                                            
[SIGNATURE PAGE FOLLOWS]

A-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement and Release to
be executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument, this
                     day of                                         ,
                 , to be effective the eighth day following execution by
                                                             unless earlier
revoked.

                         
 
                                      Date       EXECUTIVE    
 
                                      Date       NEWFIELD EXPLORATION COMPANY  
 
 
                       
 
          By:                                  
 
              Name:        
 
                       
 
              Title:        
 
                       

A-6